CULLEN, Commissioner.
A motion for appeal having been sustained, we have before us the appeal of the Commonwealth of Kentucky, Department of Highways, from a judgment in a highway condemnation suit awarding the ap-pellee landowners $500.
The appellees did not offer any evidence fixing value or damages in terms of money. The highest estimate by the appellant’s witnesses, for land taken and damages to the remainder, was $275.
At the close of the evidence the appellant moved for a directed verdict limiting the recovery to $275. The court overruled that motion and submitted the issue of damages to the jury, which returned a verdict for $500. The appellant then moved for judgment notwithstanding the verdict, which motion also was overruled.
Since the evidence would not support an award in excess of $275 the court erred in overruling the appellant’s motions. Pierson v. Commonwealth, Ky., 350 S.W.2d 487.
The judgment is reversed with directions to enter judgment awarding the appellees $275 only.